Title: George Hay to Thomas Jefferson, 8 March 1815
From: Hay, George
To: Jefferson, Thomas


          Sir Richmond. March 8. 1815
          I ought to ask your pardon and I do ask it, for not having returned long ago, the book which you were so good as to lend me. M. Rayneval has been of Service to me, on more occasions than one: he has more liberality than Some of his predecessors: but the Science of public law appears to me to be far, very far from that point, to which Some very obvious principles are capable of conducting it.
          Scotts bill was dismissed in June last, and the Execution for the Costs was delivered in October to Mr Wirt. I did believe until the receipt of your late letter that I had duly informed you of the decision.
          I have Some rough notes on the Subject of party Spirit. My object is to trace it step by step to its real origin in the human heart. Humes essay on parties in general is unworthy of the subject and of himself. I think that I may venture, tho’ I know not exactly when, to publish my reflections on this very interesting topic, about which however I have no books to consult. If you recollect any, from which you conceive any aid can be derived, I should deem h myself honored & obliged, by your taking the trouble to point them out.
          I am with great respect yr mo. ob. Se.Geo: Hay.
        